Hosmer, Ch. J.
That words published of a physician, falsely imputing to him general ignorance or want of skill in his profession, are actionable in themselves, on the ground of presumed damage, is unquestionable ; nor has it been questioned. Stark. Sland. 100. 110. 115. 10. 12 Martyn v. Burlings, Cro. Eliz. 589. Bac. Abr. tit. Slander. B. Watson v. Vanderlash, Het. 69. Tutley v. Alewin, 11 Mod. 221. Smith v. Taylor, 1 New Rep. 196.
The only objection made rests on this proposition ; that to say of a man in reference to his profession, that there was a want of skill or good management in his treatment of a particular case, is not actionable without an averment of special damage. It is, therefore, admitted, that the words are actionable, if special damage is proved, and there is presented for decision this single question; whether in this case damages must be established by proof, or by law are presumable.
*260I am unacquainted with the general principle advanced by the defendant; nor can I find it in any elementary book of authority, or in any case. On the contrary, it is an established rule, that whenever the natural and probable effect of a false report is immediate and increasing prejudice, the slander in itself affords a strong presumption, that injury has accrued, or will accrue, to the object of it, and the law implies damages. Hence, if words are spoken of another falsely and maliciously, imputing a crime, or a contagious disorder that may exclude him from society, damage is presumed, and special damage need not be averred. Stark Sland. 10. 12. 17. I readily admit, that falsehood may be spoken of a physician’s practice in a particular case, ascribing to him only such a want of information and good management as is compatible with great general knowledge and skill in his profession; and that when such a case arises, unless some special damage exists, his character will be considered as unhurt, and no damages will be presumed. But, on the other hand, it is indisputably clear, that a calumnious report concerning a physician in a particular case, may imply gross ignorance and unskilfulness, and do him irreparable damage. A physician may mistake the symptoms of a patient; or may misjudge as to the nature of his disease, and even as to the powers of a medicine ; and yet his error may be of that pardonable kind, that will do him no essential prejudice, because it is rather a proof of human imperfection, than of culpable ignorance or unskilfulness. On the contrary, a single act or omission of his, may evince gross ignorance, and such a deficiency of skill, as will not fail to injure his reputation, and deprive him of general confidence. If he were called on to administer to one manifestly intoxicated, and treat his disease as if it were an apoplexy, no person of good sense, after knowledge of this, would employ him in his profession. These remarks have a more striking application to the business of a surgeon or man-wife. While a physician exercises a profession often beset with great difficulties, the employment of a man-midwife and surgeon, for the most part, is merely mechanical. If a surgeon were requested to take blood from a person, and should proceed to this operation, by opening an artery instead of a vein, by reason of which he should bleed to death ; or if he should ampuí ate a limb, without having applied a tourniquet, or some other compression of the main arteries, and the person practised on should die in h'.s hands from loss of blood : who *261would afterwards employ him ? So, if a man-midwife should deliver a woman and leave the after-birth, whatever may have been the ancient practice, would it not, in the present state of the art, exhibit such powerful proof of ignorance and want of skill, as greatly to injure his general character ? On this subject I cannot doubt, and should not be surprised at the harsh declaration of the defendant, if applied to such an one, that “ he ought to be hung.” If a surgeon should be such an arrant bungler in his profession, as not to know an artery in the head from a vein, and should puncture the former instead of the latter, would not his reputation as a man of knowledge and skill, receive essential damage ? Undoubtedly, in all the cases put, the stigma of gross ignorance and unskilfulness would justly be applied to him; and his character would sink under the reproach.
As a general principle, it can never be admitted, that the practice of a physician or surgeon in a particular case, may be calumniated with impunity, unless special damage is shewn. By confining the slander to particulars, a man may thus be ruined in detail A calumniator might follow the track of the defendant, and begin, by falsely ascribing to a physician the killing of three persons by mismanagement; and then the mistaking of an artery for a.vein ; and thus might proceed to misrepresent every single case of his practice, until his reputation would be blasted beyond remedy. Instead of murdering character by one stroke, the victim would be cut successively in pieces; and the only difference would consist in the manner of effecting the same result. ,
The redress proposed on the proof of special damages, is inadequate to the case. Much time may elapse before the fact of damage admits of any evidence ; and then the proof will always fall short of the mischief. In the meantime the reputation of the calumniated person languishes and dies. Hence, it is justly said, by Slarkie, that to facilitate the remedy in slander, the law, applying itself to the urgency of the case, ¡ays aside its usual strictness ; and where the presumption of damage is violent, but the difficulty of proving it is considerable, the law supplies the defect, and by converting presumption into proof, rescues the character of the sufferer from the misery of delay, and enables him at once to face the calumny in open court. Stark. Sland. 581.
This, then, is the correct principle ; that, the misrepresenta*262tion of a physician’s practice, in a particular case, if it do not warrant qle presumption of damage, is not actionable, unless special damages are averred and proved; but if, from the nature of the calumny, damages are inferable, the words are actionable per se.
The cases cited for the defendant, do not sustain the position advanced by him.
Poe v. Doctor Mondford, Cro. Eliz. 620., decided at a time when it was the rule, that words should be construed in mitio-ri sensu, is, at least of doubtful authority. Bac. Abr. tit. Slander. B. The matter charged was, that Dr. Poe had killed Mr. Pasfteld. There was no innuendo and averment that a felonious killing was intended ; and if the words were of dubious import, and capable of a criminal or innocent meaning, their actionable quality, derived from explanatory circumstances extrinsic of the words, should have been made to appear by suitable averments. Stark. Sland. 289. In this view of the subject, perhaps, the determination was correct; but it is entirely inapplicable to a case, which, like the one before us, is founded on words not of dubious import, but imputing extremely gross and culpable ignorance.
The same remarks, may, with equal force, be applied to Feise v. Linder, 3 Bos. & Bull. 372. and Foot v. Brown, 8 Johns. Rep. 64. The woids, in both cases, were of dubious import. In the former case, which imputed toa merchant the having exhibited a false bill of lading, it was said by the court : “ Though the words are capable of being construed in a bad sense, yet this declaration contains no sufficient charge to sustain a verdict ” And to the latter case the observation is equally applicable. When it was observed by the court, that “ the words, as laid, only go to charge the plaintiff with ignorance or want of skill in the particular ejectment suit mentioned, and that such charge is not actionable, without laying and proving special damages,” it cannot be intended to lay down a general rule, of which no trace is to be found in our books. The words must be understood secundum suljectam materiam. In the case, the words were of dubious import ; and without the aid, by averment and innuendo, of any fact or circumstance extrinsic of them, to give them a character.
It is observable with respect to all the cases cited, that they differ most materially from the one before us. The imputation by them was doubtful, and as reconcileable to innocence *263as to guilt Had it been said of Doctor Poe, that “ he killed Mr. Pasfield ; damn him ; he ought to be hungor of Feise, that “ he exhibited a false bill of lading, and the rascal ought to be put to death or of Foot, “ he knows nothing about the suit, and will lead you on until he has undone you, for which he will richly merit the gallowsthere would have been no doubt whether the words were actionable.
The question, after all, turns on this single enquiry, whether from the words published of the plaintiff the jury were authorized to imply damages, as the natural and probable consequence, resulting from their publication. If they were not, the words are not actionable, without proof of special damage ; and if they were, the words are actionable per se.
That the jury did imply damages, and large damages, the record in the case bears testimony ; and that they were authorized to imply them, I have not a particle of doubt. 1 think that prejudice to the plaintiff in his profession, as the natural and probable consequence of the words, must inevitably result. That the defendant intended to impute to the plaintiff, by the words spoken, the most monstrous and culpable ignorance and mismanagement, it is impossible for me to doubt. Surely, he would not have execrated him, and declared that he ought to die an ignominious death, and that his practice ought to be published in a newspaper, if he meant nothing more than what the defendant would have the court suppose ; that is, to impute to the plaintiff the common imperfections of humanity. On the contrary, every person of sense or reflection, who should believe the imputations cast upon him, would consider him as a man of ignorance and unskillulness, and unworthy of confidence And this impression would be deepened, by the expression, that the plaintiff was liable to heavy damages ; for it has often been decided, that nothing short of gross ignorance and want of skill, w ill authorize a suit against a practising physician. Slater v. Baker & al. 2 Wils. 359. Seare v. Prentice, 8 East 342. What woman would trust herself in such hands, with full information, that three persons had perished under his culpable mismanagement ? Or, what person would employ as a surgeon the man, who ought to be hung for cutting an artery ?
I would frown on every action of slander brought to gratify a petulant and quarrelsome disposition ; but when the reputation of a skillful man is assailed, by wanton calumny, I shall *264ever be disposed to go the full length of principle to afford him ac[eqUate redress.
Peters and Laman, Js. were of the same opinion.